


110 HR 1154 PCS: To award a Congressional Gold Medal to

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 409
		110th CONGRESS
		1st Session
		H. R. 1154
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 18, 2007
			Received
		
		
			October 4, 2007
			Read twice and placed on the calendar
		
		AN ACT
		To award a Congressional Gold Medal to
		  Michael Ellis DeBakey, M.D.
	
	
		1.FindingsThe Congress makes the following
			 findings:
			(1)Michael Ellis
			 DeBakey, M.D. was born on September 7, 1908 in Lake Charles, Louisiana, to
			 Shaker and Raheeja DeBakey.
			(2)Dr. DeBakey, at
			 the age of 23 and still a medical student, reported a major invention, a roller
			 pump for blood transfusions, which later became a major component of the
			 heart-lung machine used in the first successful open-heart operation.
			(3)Even though Dr.
			 DeBakey had already achieved a national reputation as an authority on vascular
			 disease and had a promising career as a surgeon and teacher, he volunteered for
			 military service during World War II, joining the Surgeon General’s staff and
			 rising to the rank of Colonel and Chief of the Surgical Consultants
			 Division.
			(4)As a result of
			 this first-hand knowledge of military service, Dr. DeBakey made numerous
			 recommendations for the proper staged management of war wounds, which led to
			 the development of mobile army surgical hospitals or MASH units and earned Dr.
			 DeBakey the Legion of Merit in 1945.
			(5)After the war, Dr.
			 DeBakey proposed the systematic medical follow-up of veterans and recommended
			 the creation of specialized medical centers in different areas of the United
			 States to treat wounded military personnel returning from war and from this
			 recommendation evolved the Veterans Affairs Medical Center System and the
			 establishment of the Commission on Veterans Medical Problems of the National
			 Research Council.
			(6)In 1948, Dr.
			 DeBakey joined the Baylor University College of Medicine, where he developed
			 the first surgical residency program in the City of Houston, and today, guided
			 by Dr. DeBakey’s vision, the College is one of the most respected health
			 science centers in the Nation.
			(7)In 1953, Dr.
			 DeBakey performed the first successful procedures to treat patients who
			 suffered aneurysms leading to severe strokes, and he later developed a series
			 of innovative surgical techniques for the treatment of aneurysms enabling
			 thousands of lives to be saved in the years ahead.
			(8)In 1964, Dr.
			 DeBakey triggered the most explosive era in modern cardiac surgery, when he
			 performed the first successful coronary bypass, once again paving the way for
			 surgeons world-wide to offer hope to thousands of patients who might otherwise
			 succumb to heart disease.
			(9)Two years later,
			 Dr. DeBakey made medical history again, when he was the first to successfully
			 use a partial artificial heart to solve the problems of a patient who could not
			 be weaned from a heart-lung machine following open-heart surgery.
			(10)In 1968, Dr.
			 DeBakey supervised the first successful multi-organ transplant, in which a
			 heart, both kidneys, and lung were transplanted from a single donor into 4
			 separate recipients.
			(11)In 1964,
			 President Lyndon B. Johnson appointed Dr. DeBakey to the position of Chairman
			 of the President’s Commission on Heart Disease, Cancer and Stroke, leading to
			 the creation of Regional Medical Programs established to encourage and
			 assist in the establishment of regional cooperative arrangements among medical
			 schools, research institutions, and hospitals, for research and
			 training..
			(12)In the
			 mid-1960’s, Dr. DeBakey pioneered the field of telemedicine with the first
			 demonstration of open-heart surgery to be transmitted overseas by
			 satellite.
			(13)In 1969, Dr.
			 DeBakey was elected the first President of Baylor College of Medicine.
			(14)In 1969,
			 President Lyndon B. Johnson bestowed on Dr. DeBakey the Presidential Medal of
			 Freedom with Distinction, and in 1985, President Ronald Reagan conferred on him
			 the National Medal of Science.
			(15)Working with NASA
			 engineers, he refined existing technology to create the DeBakey Ventricular
			 Assist Device, one-tenth the size of current versions, which may eliminate the
			 need for heart transplantation in some patients.
			2.Congressional gold
			 medal
			(a)Presentation
			 authorizedThe Speaker of the House of Representatives and the
			 President Pro Tempore of the Senate shall make appropriate arrangements for the
			 presentation, on behalf of the Congress, of a gold medal of appropriate design,
			 to Michael Ellis DeBakey, M.D., in recognition of his many outstanding
			 contributions to the Nation.
			(b)Design and
			 strikingFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (referred to in this Act as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions to be determined by the Secretary.
			3.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 2 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		4.Status of
			 medals
			(a)National
			 medalsThe medals struck pursuant to this Act are national medals
			 for purposes of
			 chapter 51 of title 31,
			 United States Code.
			(b)Numismatic
			 itemsFor purposes of sections
			 5134
			 and 5136 of title 31, United States
			 Code, all medals struck under this Act shall be considered to be numismatic
			 items.
			5.Authority to use
			 fund amounts; proceeds of sale
			(a)Authority to use
			 fund amountsThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund such amounts as may be necessary to pay for
			 the costs of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 3 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
	
		
			Passed the House of
			 Representatives September 17, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
		October 4, 2007
		Read twice and placed on the calendar
	
